DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/9/21 have been fully considered but they are not persuasive. 
Regarding amended Claims 1 and former claim 11, Applicant argues that references Brenner and Ko fail to discloses added limitations “memory configured to store a remote sing-karaoke application program” and “the main controller is further configured to load and execute the remote sing-karaoke application program…” recited in amended Claim 1 and previously recited in now canceled dependent claim 11 as well as limitations “a remote sing-karaoke application program being stored in the memory” and “implementing, by the main controller, a function of remotely singing karaoke songs by executing the remote sing-karaoke application program” recited in amended claim 12 as Ko fails to teach anything regarding a sing-karaoke application program of the above limitations (Amendment, pg. 9, - pg.13, first para. and fourth para). Examiner respectfully disagrees as prior claim 11 recited “wherein a remote sing-karaoke application program is further stored in the memory, and the main controller is further configured to implement a function of remotely singing karaoke songs by loading and executing the remote sing-karaoke application program” (10/31/18) and not all the newly added language Applicant argues that Brenner and Ko does not teach.
memory configured to store a remote sing-karaoke application program” and “the main controller is further configured to load and execute the remote sing-karaoke application program…” as required by Claim 1 and limitations “a remote sing-karaoke application program being stored in the memory” and “implementing, by the main controller, a function of remotely singing karaoke songs by executing the remote sing-karaoke application program” as required by similar claim 12.
Applicant’s arguments with respect to claim 1 and references Brenner and Ko not disclosing new limitations “wherein the main controller is further configured to…transmit a sound information of a user from the microphone component to the remote sing-karaoke application program via the communication component, and receive sound information of other users from the remote sing-karaoke application program via the communication component, so as to output the sound information of the other users” (Amendment, pg. 9, - pg.13, first para. and fourth para) have been considered but are moot in light of new grounds of rejection with new reference Mangum as presented in the rejections below.
Regarding dependent claims 2-10, 13-18 and 20, Applicant argues that the Claims are allowable based on their dependency from claims 1 and 12 and the arguments provided above (Amendment pg. 13). Examiner respectfully disagrees as .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.       Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner et al US PGPUB 2009/0076821 A1 (“Brenner”) in view of Ko et al US PGPUB 2014/0080469 A1 (“Ko”) and Mangum US 2007/0065794 A1 (“Mangum”)       Per Claim 1, Brenner discloses an audio playback device comprising: 
            a microphone component configured to collect sound from outside and process the sound into an audio signal (para. [0029]; A user may provide the spoken input 116 via an input device (e.g., a microphone)…, para. [0034]; para. [0060]);

          a memory configured to store a smart voice library containing a plurality of control command texts (para. [0035]; para. [0060]-[0061]); and 
         a main controller configured to: perform voice recognition on the audio signal from the microphone component to generate voice text information (para. [0033]; para. [0060]; para. [0111]);
        perform matching between the voice text information and the plurality of control command texts contained in the smart voice library (para. [0035]; para. [0060]-[0062]); and
        in response to the voice text information being successfully matched with one of the plurality of control command texts in the smart voice library, execute a control command corresponding to the control command text, or control the communication component to transmit the control command to the other device so as to control the separate device (upon recognition of a command the speech recognition engine 112 may send an appropriate command to a relevant handler…which may then execute the request, para. [0054])
            Brenner does not explicitly disclose memory configured to store a remote sing-karaoke application program or wherein the main controller is further configured to load and execute the remote sing-karaoke application program
           However these features are taught by Ko:
           memory configured to store a remote sing-karaoke application program (fig. 10; fig. 19; para. [0061]; para. [0079]; the second terminal 200 may search for an 
           wherein the main controller is further configured to load and execute the remote sing-karaoke application program (fig. 6A; fig. 6B; fig. 10; fig. 19; The first terminal 100 may execute a karaoke application…, para. [0107]; para. [0205])
          Brenner in view of Ko does not explicitly disclose wherein the main controller is further configured to transmit a sound information of a user from the microphone component to the remote sing-karaoke application program via the communication component, and receive sound information of other users from the remote sing-karaoke application program via the communication component, so as to output the sound information of the other users
            However this feature is taught by Mangum (voice data corresponding to the specified song may be received via a microphone of the mobile terminal…, para. [0019]; a karaoke service may allow performers, such as users of the mobile terminals 125a to 125d, to sing along with a musical selection such that the voices of the performers are mixed and/or otherwise combined with the musical selection and output for the performers and/or others to hear…, para. [0051]; para. [0068]; para. [0072]; para. [0077]; para. [0090])
            At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ko with the device of Brenner in arriving at “memory configured to store a remote sing-karaoke application program” wherein the main controller is further configured to transmit a sound information of a user from the microphone component to the remote sing-karaoke application program via the communication component, and receive sound information of other users from the remote sing-karaoke application program via the communication component, so as to output the sound information of the other users”, because such combination would have resulted in providing a karaoke service across connected devices (Ko, Abstract; para. [0107[) and providing a convenient method for performers to perform karaoke from their current location (Mangum, para. [0005])
         Per Claim 2, Brenner in view of Ko and Mangum discloses the audio playback device of claim 1, 
            Brenner discloses a speaker component configured to receive a further audio signal from the main controller, process the further audio signal into voice, and output the voice to the outside (para. [0056]; para. [0063]; para. [0137]-[0138]). 

2.         Claims 12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner in view of Ko et al US PGPUB 2014/0080469 A1 (“Ko”)
        Per Claim 12, Brenner discloses a voice control method for an audio playback device comprising 
              a microphone component (para. [0029]; A user may provide the spoken input 116 via an input device (e.g., a microphone)…, para. [0034]), 

             a communication component (fig. 22; para. [0196]-[0199]),
            a memory, and a main controller (para. [0033]; para. [0035]; para. [0060]-[0061]; para. [0111])), the voice control method comprising: 
            collecting, by the microphone component, sound from outside and processing the sound into an audio signal (para. [0060]); 
            performing, by the main controller, voice recognition on the audio signal from the microphone component to generate voice text information (para. [0033]; para. [0060]; para. [0111]);
             performing, by the main controller, matching between the voice text information and a plurality of control command texts contained in a smart voice library stored in the memory (para. [0035]; para. [0060]-[0062]);  and
               in response to the voice text information being successfully matched with one of the plurality of control command texts in the smart voice library, executing, by the main controller, a control command corresponding to the control command text, or controlling, by the main controller, the communication component to transmit the control command to a separate device so as to control the separate device (upon recognition of a command the speech recognition engine 112 may send an appropriate command to a relevant handler…which may then execute the request, para. [0054])
          Brenner does not explicitly disclose a remote sing-karaoke application program being stored in the memory or implementing, by the main controller, a function of remotely singing karaoke songs by executing the remote sing-karaoke application program
Ko:
           a remote sing-karaoke application program being stored in the memory (fig. 10; fig. 19; para. [0061]; para. [0079]; the second terminal 200 may search for an application that is previously installed in the second terminal 200 …, para. [0080]-[0081]; the first terminal 100, which may be a tablet PC, may execute a karaoke application to provide a karaoke service…, para. [0107]-[0108]; para. [0130]-[0131]; para. [0187])
           implementing, by the main controller, a function of remotely singing karaoke songs by executing the remote sing-karaoke application program (fig. 6A; fig. 6B; fig. 10; fig. 19;The first terminal 100 may execute a karaoke application…, para. [0107]; para. [0205])
            At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ko with the method of Brenner in arriving at “a remote sing-karaoke application program being stored in the memory” and “implementing, by the main controller, a function of remotely singing karaoke songs by executing the remote sing-karaoke application program”, because such combination would have resulted in providing a karaoke service across connected devices (Ko, Abstract; para. [0107[) 
          Per Claim 16, Brenner in view of Ko discloses the voice control method of claim 12, 
             Brenner discloses wherein the audio playback device further comprises a display component, and the method further comprises: displaying, by the display component, the voice text information generated by the voice recognition, and/or the 
          Per Claim 20, Brenner in view of Ko discloses the voice control method of claim 12, 
              Brenner discloses implementing, by the main controller, a function specified by an application program by storing the application program in the memory and loading and executing the stored application program (para. [0031]; para. [0036]; para. [0062]).

3.     Claims 3-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner in view of Ko and Mangum as applied to claim 1 above, and further in view of Joh et al US PG PUB 2012/0052909 A1 (“Joh”)
         Per Claim 3, Brenner in view of Ko and Mangum discloses the audio playback device of claim 1, 
            Brenner discloses a display component (para. [0037]) 
            Brenner does not explicitly disclose a display component configured to receive a video signal from the main controller, process the video signal into an image, and display the image
           However, this feature is taught by Joh (para. [0014]; para. [0053]; para. [0072]) 
          At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Joh with the device of Brenner in view of Ko and Mangum in arriving at “a display component configured to receive a video signal from the main controller, process the video signal into an image, 
          Per Claim 4, Brenner in view of Ko and Mangum discloses the audio playback device of claim 1, 
           Brenner does not explicitly disclose a camera component configured to capture an image from the outside, process the image into a video signal, and provide the video signal to the main controller 
         However, this feature is taught by Joh (para. [0026]; para. [0053]; para. [0072]) 
         At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Joh with the device of Brenner in view of Ko and Mangum in arriving at “a camera component configured to capture an image from the outside, process the image into a video signal, and provide the video signal to the main controller”, because such combination would have resulted in providing diversified multimedia reproduction (Joh, para. [0003]; para. [0006]) 
           Per Claim 5, Brenner in view of Ko and Mangum discloses the audio playback device of claim 1, 
               Brenner does not explicitly disclose wherein the communication component is further configured to establish a communication connection with the separate device through a server for communication or wherein the main processor is further configured to: in response to the voice text information being successfully matched with one of the plurality of control command texts contained in the smart voice library, control the communication component to transmit the control command to the server, so that the 
            However, these features are taught by Joh:
           wherein the communication component is further configured to establish a communication connection with the separate device through a server for communication (para. [0113]-[0122]); and 
              wherein the main processor is further configured to: in response to the voice text information being successfully matched with one of the plurality of control command texts contained in the smart voice library, control the communication component to transmit the control command to the server, so that the control command is transmitted to the separate device by the server so as to control the separate device (para. [0113]-[0122]);
          At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Joh with the device of Brenner in view of Ko and Mangum in arriving at “wherein the communication component is further configured to establish a communication connection with the separate device through a server for communication or wherein the main processor is further configured to: in response to the voice text information being successfully matched with one of the plurality of control command texts contained in the smart voice library, control the communication component to transmit the control command to the server, so that the control command is transmitted to the separate device by the server so as to control the separate device”, because such combination would have resulted in 
         Per Claim 6, Brenner in view of Ko and Mangum discloses the audio playback device of claim 1, 
             Brenner does not explicitly disclose wherein the main controller is further configured to receive control commands from the network through the communication component and control the audio playback device by executing the control commands, or to transmit the control commands to the separate device so as to control the separate device
          However, this feature is taught by Joh (para. [0113]-[0122]);
          At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Joh with the device of Brenner in view of Ko and Mangum in arriving at “wherein the main controller is further configured to receive control commands from the network through the communication component and control the audio playback device by executing the control commands, or to transmit the control commands to the separate device so as to control the separate device”, because such combination would have resulted in providing a convenient way of controlling connected devices (Joh, para. [0003]; para. [0010])
          Per Claim 7, Brenner in view of Ko and Mangum and Joh discloses the audio playback device of claim 3,              
             Brenner discloses wherein the main controller is further configured to control the display component to display the voice text information generated by the voice recognition, and/or the matched control command, and/or transmission and 
          Per Claim 10, Brenner in view of Ko and Mangum discloses the audio playback device of claim 1, 
              Brenner does not explicitly disclose wherein a video call application program is further stored in the memory, and the main controller is further configured to implement a video call function or a voice call function by loading and executing the video call application program
           However, this feature is taught by Joh (para. [0053]; para. [0060]; para. [0085])
           At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Joh with the device of Brenner in view of Ko and Mangum in arriving at “wherein a video call application program is further stored in the memory, and the main controller is further configured to implement a video call function or a voice call function by loading and executing the video call application program”, because such combination would have resulted in providing diversified multimedia reproduction (Joh, para. [0003]; para. [0006])

4.     Claims 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner in view of Ko as applied to claim 12 above, and further in view of Joh et al US PG PUB 2012/0052909 A1 (“Joh”)
            Per Claim 13, Brenner in view of Ko discloses the voice control method of claim 12, 

          However, this feature is taught by Joh (para. [0113]-[0122]);
          At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Joh with the device of Brenner in view of Ko in arriving at “in response to the voice text information being successfully matched with one of the plurality of control command texts in the smart voice library, controlling, by the main controller, the communication component to transmit the control command to a server, so that the control command is transmitted to the separate device by the server so as to control the separate device”, because such combination would have resulted in providing a convenient way of controlling connected devices (Joh, para. [0003]; para. [0010]).
         Per Claim 14, Brenner in view of Ko discloses the voice control method of claim 12, 
             Brenner does not explicitly disclose receiving, by the main controller, control commands from a network through the communication component and controlling the audio playback device by executing the control commands, or transmitting the control commands to the separate device so as to control the other device
         However, this feature is taught by Joh (para. [0113]-[0122]);

         Per Claim 18, Brenner in view of Ko discloses the voice control method of claim 12, 
            Brenner does not explicitly disclose wherein a video call application program is further stored in the memory, and the method further comprises: implementing, by the main controller, a video call function or a voice call function by executing the video call application program 
          However, this feature is taught by Joh (para. [0053]; para. [0060]; para. [0085])
           At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Joh with the device of Brenner in view of Ko in arriving at “wherein a video call application program is further stored in the memory, and the method further comprises: implementing, by the main controller, a video call function or a voice call function by executing the video call application program”, because such combination would have resulted in providing diversified multimedia reproduction (Joh, para. [0003]; para. [0006])

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner in view of Ko and Mangum as applied to claim 2 above, and further in view of Orr et al US PGPUB 2016/0378747 A1 (“Orr”)
           Per Claim 8, Brenner in view of Ko and Mangum discloses the audio playback device of claim 2,
                Brenner does not explicitly disclose wherein a music track library containing audio features, identifications, and storage locations of a plurality of music tracks is further stored in the memory, and the main controller is further configured to: process the audio signal from the microphone component to obtain an audio feature of the audio signal, perform matching between the audio feature and audio features of the plurality of music tracks in the music library, a music track having the audio feature from the storage location of the music track in response to the matching being successful and control the speaker component to play the obtained music track
            However these features are taught by Orr:
            wherein a music track library containing audio features, identifications, and storage locations of a plurality of music tracks is further stored in the memory, and the main controller is further configured to: process the audio signal from the microphone component to obtain an audio feature of the audio signal (para. [0279-[0282], records of songs in databases as implying locations); 
            perform matching between the audio feature and audio features of the plurality of music tracks in the music library (para. [0279-[0282]);
            obtain a music track having the audio feature from the storage location of the music track in response to the matching being successful (para. [0279-[0282]), and 

           At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Orr with the device of Brenner in view of Ko and Mangum in arriving at “wherein a music track library containing audio features, identifications, and storage locations of a plurality of music tracks is further stored in the memory, and the main controller is further configured to: process the audio signal from the microphone component to obtain an audio feature of the audio signal, perform matching between the audio feature and audio features of the plurality of music tracks in the music library, a music track having the audio feature from the storage location of the music track in response to the matching being successful and control the speaker component to play the obtained music track”, because such combination would have resulted in helping a user conveniently and efficiently discover media  (Orr, para. [0014])
          Per Claim 9, Brenner in view of Ko, Mangum and Orr discloses the audio playback device of claim 8, 
           Orr discloses: wherein the main controller is further configured to: obtain a plurality of music tracks similar in genre by performing matching between the obtained audio feature and the audio features of the plurality of music tracks in the music library (para. [0279]; para. [0282]); 
            output identifications of the plurality of music tracks similar in genre through the speaker component or a display component for selection by a user (para. [0198]; para. [0279]-[0281]); and


5.      Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brenner in view of Ko as applied to claim 12 above, and further in view of Orr et al US PGPUB 2016/0378747 A1 (“Orr”)
         Per Claim 15, Brenner in view of Ko discloses the voice control method of claim 12,
             Brenner does not explicitly disclose wherein a music track library containing audio features, identifications, and storage locations of a plurality of music tracks is further stored in the memory, and the method further comprises: processing, by the main controller, the audio signal from the microphone component to obtain audio feature of the audio signal, performing, by the main controller, matching between the obtained audio feature and audio features of the plurality of music tracks in the music library, downloading, by the main controller, a music track having the obtained audio feature from network storage location of the music track through the communication component, in response to the obtained audio feature being successfully matched with audio features of the plurality of music tracks in the smart voice library and controlling, by the main controller, the speaker component to play the downloaded music track 
           However these features are taught by Orr:
records of songs in databases as implying locations); 
            performing, by the main controller, matching between the obtained audio feature and audio features of the plurality of music tracks in the music library (para. [0279-[0282]);
             downloading, by the main controller, a music track having the obtained audio feature from network storage location of the music track through the communication component, in response to the obtained audio feature being successfully matched with audio features of the plurality of music tracks in the smart voice library (para. [0272]; para. [0279-[0282]);  and 
           controlling, by the main controller, the speaker component to play the downloaded music track (para. [0272]; para. [0279-[0282]);
          At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Orr with the device of Brenner in view of Ko in arriving at “wherein a music track library containing audio features, identifications, and storage locations of a plurality of music tracks is further stored in the memory, and the method further comprises: processing, by the main controller, the audio signal from the microphone component to obtain audio feature of the audio signal, performing, by the main controller, matching between the obtained audio feature and audio features of the plurality of music tracks in the music library, downloading, by the 
Claim 17, Brenner in view of Ko and Orr discloses the voice control method of claim 15, 
            Orr discloses: obtaining, by the main controller, a plurality of music tracks similar in genre by performing matching between the obtained audio feature and the audio features of the plurality of music tracks in the music library (para. [0279]; para. [0282]);
            outputting, by the main controller, identifications of the plurality of music tracks similar in genre through the speaker component or a display component for selection by a user (para. [0198]; para. [0279]-[0282]);  and 
           in response to receiving user's selection of a music track through the microphone component or the display component, downloading, by the main controller, the music track from the Internet through the communication component, and controlling the speaker component to play the downloaded music track (para. [0198]; para. [0279]-[0282])       

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658